Citation Nr: 1223583	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss disability in the left ear. 

2.  Entitlement to service connection for hearing loss disability in the right ear.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active duty from August 1958 to June 1964 with the United States Marine Corps, and June 1964 to July 1968 and May 1969 to June 1979 with the United States Coast Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for tinnitus and hearing loss disability in the right ear are addressed in the REMAND that follows the order section of this decision.


FINDING OF FACT

Left ear hearing loss disability has not been present at any time during the pendency of the claim. 


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claims.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in April 2007, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran were obtained.  In addition, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed hearing loss.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

'Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran claims he has hearing loss disability due to in-service noise exposure. 

According to a January 1976 STR, the Veteran complained that his ears were not clearing properly.  Upon examination, the ears were noted to be within normal limits.  In STRs dated in March 1970 and December 1977, it was noted that the Veteran complained of an earache.  STRs do not show that the Veteran complained of hearing loss or that he was found to have hearing loss disability.

In private treatment records dated from January to March 1992, it was noted that an audio examination showed very mild high frequency sensorineural hearing loss bilaterally.  According to a December 1996 private treatment record, the results of the audio examination were unchanged.


A January 2007 private audiology report notes that an audiogram revealed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000






LEFT
5
10
5
15
25

Maryland recognitions score was 96 percent for the left ear. 

During an August 2007 VA examination, an audiogram revealed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000






LEFT
10
10
10
10
30

Maryland recognitions score was 98 percent for the left ear. 

In an August 2008 statement, the Veteran asserted that his February 1979 separation examination was not accurate as to his hearing loss at that point.  He also reported that the last 14 years he was an air crewman radio operator with constant high frequency channels plus AM and FM ultra high frequency exposure.  He stated it was loud in the headsets. 

Analysis

The Board notes that the hearing testing during the pendency of the claim has shown that the Veteran's hearing impairment in the left ear is not sufficient to qualify as a disability for VA purposes.  While the Veteran is certainly competent to state that he has hearing impairment in his left ear, the Board does not believe that he possesses the expertise required to state whether the hearing impairment is sufficient to qualify as a disability.  Even assuming that he is competent to state that he has hearing loss disability in the left ear, his statements are outweighed by the results of the testing administered by skilled providers showing that he has not had hearing loss disability in the left ear during the pendency of this claim.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for left ear hearing loss disability is denied. 


REMAND

The Veteran also contends that service connection is warranted for tinnitus and right ear hearing loss disability because they are attributable to in-service noise exposure.  The Veteran was afforded a VA examination in August 2007 to determine the nature and etiology of these disabilities.  The examiner provided opinions against these claims.  However, the Board has determined that the examiner did not adequately support the opinions.  Therefore, the Veteran should be afforded another VA examination to determine the etiology of these disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise, other than the August 2007 examiner, to determine the etiology of his tinnitus and right ear hearing loss disability.  The claims folder and any pertinent evidence in Virtual VA must be made available to and reviewed by the examiner.  

Based upon a review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each of the disabilities at issue as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's noise exposure in service or otherwise etiologically related to his active service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


